Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	DETAILED ACTION
Response to Amendment
This action is in response to an amendment filed September 6, 2022. Claims 1, 10, and 17 have been amended. Claims 1-20 remain pending in this application.

Response to Arguments
Applicant’s arguments, see Remarks, filed September 6, 2022, with respect to the rejection(s) of the claim(s) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Fernandes et al. (US 2018/0068347 A1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Petry et al. (US 2019/0075130 A1), in view of Fernandes et al. (US 2018/0068347 A1).

With respect to claim 1, Petry discloses a method for managing one or more browsing of a browsing sessions on an electronic device ([0096], a first and second browser window), the method comprising:
receiving a plurality of requests for a browsing during a browsing session (Abstract and [0037], cloud browsing session receives request for content); 
determining whether to process a request for a browsing of the plurality of requests for the browsing locally on the electronic device based on one or more parameters associated with at least one of the electronic device or a destination associated with the request ([0032] and [0082], determining if access to content using local browser is at risk, if so, using a secure web container housing a cloud browser, for browser access); 
when it is determined to process the request locally, performing the browsing locally on the electronic device ([0083], using a local browser for access to content); and 
when it is determined not to process the request locally, sending the request for the browsing to a remote server to perform the browsing remotely on the remote server ([0082], if local browser is at risk, using a secure container that includes a cloud browser);
Petry does not explicitly mention a plurality of browsing tabs; however Fernandes discloses a plurality of browsing tabs (Figure 3, [0014], and [0034], multiple tabs to allow a user to navigate between multiple web pages);

Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify the teachings of Petry to include the teachings of Fernandes and teach a plurality of browsing tabs, in order to allow a user to easily navigate web content between multiple browsing windows using a single window pane.
With respect to claim 2, the combination of Petry and Fernandes discloses the method of claim 1, wherein Petry discloses the method further comprising: 
when it is determined to process the request locally, one of: 
performing the browsing session including the browsing for which the request is received and at least one other browsing locally ([0082]-[0083], using local browser for access to content); 
performing the browsing for which the request is received locally ([0082]-[0083]); or 
performing any of the one or more browsing associated with a user associated with the browsing session locally ([0082]-[0083]); and Fernandes further discloses a plurality of browsing tabs (Figure 3, [0014], and [0034], multiple tabs to allow a user to navigate between multiple web pages).
With respect to claim 3, the combination of Petry and Fernandes discloses the method of claim 1, wherein Petry discloses the remote server processes the request in a virtual computing instance executing on the remote server (Abstract and [0032], secure container for browsing includes a cloud browser). 
With respect to claim 4, the combination of Petry and Fernandes discloses the method of claim 1, wherein Petry discloses the method further comprising: 
providing a user of the electronic device an option to select not to perform the browsing locally, wherein determining whether to process the request for the browsing locally on the electronic device is further based on whether the user selects not to perform the browsing locally ([0084], where a network administrator may select to forward a URL request to a secure analysis application for remote execution of content); and Fernandes further discloses a plurality of browsing (Figure 3, [0014], and [0034], multiple to allow a user to navigate between multiple web pages); and Fernandes further discloses a plurality of browsing tabs (Figure 3, [0014], and [0034], multiple tabs to allow a user to navigate between multiple web pages).
With respect to claim 5, the combination of Petry and Fernandes discloses the method of claim 1, wherein Petry discloses at least one of the one or more parameters relates to security of the electronic device and comprises at least one of: 
a security feed received from an agent that monitors the electronic device; security data that indicates suspicious activity detected on the electronic device; security data that indicates a vulnerability of a browser on which the browsing session is performed; a connection type of the electronic device to a network associated with the browsing session; an IP address of the electronic device being within a certain IP address range; previous browsing history of a user of the electronic device; ranking of a webpage associated with the browsing session; or webpage content of the browsing session ([0043], detecting malicious data);
With respect to claim 6, the combination of Petry and Fernandes discloses the method of claim 1, wherein Petry discloses at least one of the one or more parameters relates to security of the electronic device and comprises at least one of:
whether the electronic device is running a prescribed operating system version; whether the electronic device is jailbroken; whether a malicious application is installed on the electronic device; or whether a mandated security application is installed and running on the electronic device ([0056], determining type of operating system of device).
With respect to claim 7, the combination of Petry and Fernandes discloses the method of claim 1, wherein Petry discloses at least one of the one or more parameters relates to performance of the electronic device and comprises at least one of:
heaviness of a webpage associated with the browsing session ([0127], status of computing resources);
a battery status of the electronic device ([0127], status of computing resources); or
a storage capacity of the electronic device ([0127], status of computing resources).
With respect to claim 8, the combination of Petry and Fernandes discloses the method of claim 1, wherein Petry discloses at least one of the one or more parameters comprises an amount of data needed to be communicated during the browsing session and a network bandwidth provided to the electronic device during the browsing session ([0127], status of computing resources).
With respect to claim 9, the combination of Petry and Fernandes discloses the method of claim 1, wherein Petry discloses the destination associated with the request comprises a website, wherein at least one of the one or more parameters comprises:
content of the website; a domain of the website; a ranking of the website; or one or more applications on which the website relies ([0082], malicious content).
	With respect to claim(s) 10-20, the non-transitory medium and electronic device of claim(s) 10-20 does/do not limit or further define over the method of claim(s) 1-9. The limitations of claim(s) 10-20 is/are essentially similar to the limitations of claim(s) 1-9. Therefore, claim(s) 10-20 is/are rejected for the same reasons as claim(s) 1-9. Please see rejection above.	
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESTHER B. HENDERSON whose telephone number is (571)270-3807. The examiner can normally be reached Monday-Friday 6a-2p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin T. Bates can be reached on 571-272-3980. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ESTHER B. HENDERSON/Primary Examiner, Art Unit 2458                                                                                                                                                                                                        November 22, 2022